Name: Commission Regulation (EEC) No 632/81 of 11 March 1981 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 81 Official Journal of the European Communities No L 67/ 17 COMMISSION REGULATION (EEC) No 632/81 of 11 March 1981 fixing the import levies on white sugar and raw sugar at present in force should be altered to the amounts set out in the Annex hereto , HAS ADOPTED THIS REGULATION : A rticle 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organ ­ ization of the market in sugar ('), as last amended by Regulation (EEC) No 3455/80 (2 ), and in particular Article 15 (7) thereof, Whereas the import levies on white sugar and raw sugar were fixed by Regulation (EEC) No 1 684/80 (3 ), as last amended by Regulation (EEC) No 623/81 (4 ) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1684/80 to the information known to the Commission that the levies The import levies referred to in Article 15 ( 1 ) of Regu ­ lation (EEC) No 3330/74 shall be , in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 12 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 March 1981 . For the Commission Poul DALSAGER Member of the Commission ANNEX to the Commission Regulation of 11 March 1981 fixing the import levies on white sugar and raw sugar (ECU / 100 kv) CCT heading Description Levy No 17.01 Beet sugar and cane sugar, in solid form : A. White sugar ; flavoured or coloured sugar 2-58 B. Raw sugar 2-49 (') (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 % , the levy applicable is calculated in accordance with the provisions of Article 2 of Regulation (EEC) No 837/ 68 . ( ¢) OJ No L 359 , 31 . 12 . 1974, p . 1 . ( 2 ) OJ No L 360 , 31 . 12 . 1980 , p . 17 . ( 3 ) OJ No L 166 , 1 . 7 . 1980 , p . 49 . ( 4 ) OJ No L 64, 11 . J. 1981 , p . 7 .